﻿
I warmly congratulate Mr. Dante Caputo on his election to the presidency of the General Assembly at its forty-third session. I am confident that his vast experience and reputation will ensure that our work at this session is greatly facilitated and enhanced.
The Secretary-General has been an untiring champion of peace. I wish to common him highly for the tremendous strides made in the past year in his efforts to resolve the problems of long-standing areas of conflict.
Much has transpired since I last addressed the Assembly that gives cause for optimism. It may be that a glorious era of peace is about to bless the generations of our time. The super-Powers have reached accord on the elimination of a whole class of nuclear weapons. The international common is on the verge of negotiated settlements affecting Afghanistan and the Iran-Iraq war. Within the grasp of the United Nations is the potential for the resolution of other intractable problems of the decade, which include those of Kampuchea, Cyprus and Namibia. It is encouraging also to hear that southern Africa may have set its schedule for peace. A new international convention against narcotic drugs and psychotropic substances is near completion. All of this indicates vitality and purpose and makes it imperative that Member States renew their commitment to the United Nations and to multilateralism.
Further, the soldiers who are deployed around the world in the United Nations peace-keeping force, ensuring armistice and reinforcing the peace structure, ate to be warmly congratulated on the recognition they have received by winning the Nobel Peace Prize. The Secretary-General is to be thanked and commended for his great efforts, and the United Nations may feel justly proud of this achievement.
The question of arms limitation and disarmament is timely today and will be much discussed in the foreseeable future. May I point out three examples that show the process of multilateralism at work. First, at the 1988 session of the Disarmament Commission, last May, the Commission was able to make specific consensus recommendations on two of its eight substantive items: verification and guidelines for confidence-building measures. Secondly, later in May the members of the Movement of Non-Aligned Countries, meeting at Havana, Cuba, continued the process by adopting a consensus appeal to the two major Powers to reach agreement on disarmament. Thirdly, although a consensus text could not be produced at the third special session of the General Assembly devoted to disarmament, last June, a spirit of co-operation governed the deliberations of the working groups. 
That success in arms limitation and disarmament holds the key to reducing military confrontations and minimizing the danger of nuclear war cannot be denied. This fact has provided the impetus for the role that the Bahamas played in the negotiations at those several meetings and as Chairman of the Disarmament Commission.
Today, the confidence of the Bahamas in the United Nations is as strong as it was the day we joined the Organization in 1973, and our commitment to the United Nations has not faltered and will not falter. Indeed, we hope to translate this commitment into specific action by serving on the Economic and Social Council and the Committee for Programme and Co-ordination, for which out candidature is known, and on the Security Council, for which we will be a candidate during the forty-fifth session of the General Assembly. This action will be reinforced by the experience of more than 15 sovereign years of stability, moderation and prosperity, a record unmatched by any State of similar size and natural resources.
The recent momentum in solving some of the globe's most pressing problems has served to underscore inconsistencies that may challenge the solution of others. The AIDS (acquired immunodeficiency syndrome) epidemic has escalated to alarming proportions, while unabated drug abuse and addiction defy the powerful and baffle the weak. Internal and regional conflicts have been experienced on every continent, resulting in catastrophic casualties. Natural and created disasters have taken their crippling toll. It could be salutary were the diplomacy and enthusiasm brought to solving problems between the super-Powers in military matters to be applied and paralleled, with similar understanding, to these other problems, which are just as important to the survival of mankind.
Over a year ago there was much cause for optimism when the countries of Central America signed the peace accord. The Bahamas is convinced that Esquipulas II remains the most effective mechanism for achieving lasting peace in Central America. We join the international chorus in calling upon all parties to continue to search for peace, and challenge all States to support their efforts, encouraging but not pressuring them as they seek to find their own paths to lasting peace.
In our region, Bahamas wishes to encourage the parties to territorial disputes to continue to work towards a negotiated settlement. In welcoming the new initiatives, the Bahamas reiterates its support for the independence, sovereignty and territorial integrity of Belize and Guyana.
As the international common confirms its commitment to democracy and human rights. South Africa remains the bastion of racism and apartheid. The racist policy has as its foundations discrimination, denationalisation and the brutal repression of the black majority.
The rising tide of black resistance to apartheid is evidence that the black majority is undaunted by the brutal and savage repression of frequent and lengthy states of emergency such as the present one. Democracy, racial desegregation, social justice and the abolition of apartheid are now considered by many to be indispensable life-and-death issues.
Economic pressures have forced South Africa to offer the black majority only trivial concessions thus far. What is required is a range of economic sanctions that are sufficiently costly to compel South Africa to initiate the process of dialogue with representatives of the African National Congress and other legitimate organizations of the black population with a view to establishing a non-racial democratic Government. The sovereign States neighbours of South Africa ought to be protected from incursions and bombing by the South African military, which murder innocent civilians and wreak havoc on their societies and economies.
The Bahamas continues to encourage the United Nations and all Mender States, especially these with significant economic relations with South Africa, to implement effective economic sanctions in an effort to abolish apartheid, for its part, the Bahamas will continue to lend full support to all efforts leading to the eventual dismantling of apartheid.
In the midst of international despair regarding the apartheid regime of South Africa there is a glimmer of hope. Recent developments in Namibia increase our optimism that Namibia may at last achieve its independence. We encourage all concerned to continue to strive for the achievement of that noble objective at the earliest date possible. 
The cease-fire is most welcome in the war between Iran and Iraq which has for eight years threatened international peace and security. The Bahamas was therefore pleased to note the recent developments which may at last lead to peace in that region. It is our fervent hope that all parties to the dispute will continue to search for a negotiated settlement in accordance with Security Council resolution 598 (1987) which would end the war and the attendant loss of life and destruction of property. The Bahamas wishes to record its appreciation for the mediation efforts of our Secretary-General and hopes that all States will lend him their full co-operation and support.
The Bahamas has always supported Israel's right to exist. The Bahamas also strongly supports the right of peoples to self-determination. Self-determination should be guaranteed to the Palestinian people. The Bahamas therefore supports the convening of the international peace conference on the Middle East, with all the parties to the conflict being represented. Although the Palestinian issue is complex, we are satisfied that until it is resolved the chances of peace may be remote.
Narcotic drugs and psychotropic substances remain a burning issue for our region and for the entire international community. The threat that drug abuse and drug trafficking pose to the security, stability and socio-economic viability of many States continues to elicit an unprecedented multilateral response. With the necessary political and diplomatic will, a plenipotentiary conference could adopt a new convention against the illicit traffic in narcotic drugs and psychotropic substances later this year. last year more than 130 States represented at the International Conference against Drug Abuse and Illicit Trafficking, convened on the initiative of the Secretary-General, unanimously declared drug control to be the collective responsibility of all States. 
The United Nations efforts for drug control are paralleled by standing bodies in virtually all regions of the world. In our own Latin American and Caribbean region, the Inter-American Drug Control Commission has taken up the challenge to co-ordinate a comprehensive hemispheric response to the phenomenal illicit prediction, traffic and abuse of narcotic drugs and psychotropic substances in the Americas. The activities of the Caribbean Community (CARIOOM) accurately reflect the critical concern of Member States in reducing the vulnerability of the region to the illicit transit traffic in narcotic drugs. CARIOOM's initiatives are substantially focused on protecting the people of the subregion from the scourge.
Also of concern to the Bahamas are the increasing interventionist attitudes, pronouncements and measures adopted in the region, which arise from the war on drugs. Although regional Governments agree on a common vigorous course of action against the drug trade, overzealous and unilateral measures are nevertheless taken which threaten the stability of co-operative Governments themselves. The pursuit of such attitudes, pronouncements and measures is a blatant abuse and is not in the interest of peace and security in the region and particularly of small States such as the Bahamas, which ensure vulnerable because of their geographical locations.
The antidote for such interventionism is the strengthening of multilateral co-operation. Small States, such as the Bahamas, with a stable economy, low inflation level, balanced budget and one of the highest per capita income in its region, must rely on the multilateral approach which this world Organization alone affords. The progress made toward solving some of the world's most serious problems are indicative of what can be achieved if more support for and less bashing of the United Nations is encouraged. The Bahamas takes positive note of and applauds recent decisions to deal with the troubling question of arrears in contributions. 
The Bahamas is heartened by the fact that, after months of discussion about Africa  crushing debt burden, the major Western creditor countries have finally agreed to ease the plight of the world's most indebted nations. At their summit conference in Toronto on 19 to 21 June the leaders of the leading Western industrial States - the Group of Seven - agreed in principle to a set of options to alleviate the debt-servicing burden. That breakthrough may be considered the result of pressure which the February report of the Secretary-General's Advisory Group on Financial Flows to Africa brought to bear upon the creditor nations.
Equally encouraging is the fact that preparations are in the final stage for an in-depth review of the United Nations Programme of Action for African Recovery and Development 1986-1990, just two years after its adoption by the General Assembly, in June 1986. The review will focus on the economic policy changes undertaken by African Governments and will also spotlight the role of the international common and the United Nations in supporting Africa's recovery and development efforts.
Before closing, I should like to join with those of my colleagues who have expressed caring concern over the human suffering, loss of life and serious damage to property caused by natural disasters in our fellow Member States of Bangladesh, Jamaica and Mexico. Bahamas is encouraged by the wide expressions of sympathy by, and commitments of support received from, the  international common. We are hopeful that the support of the international community will assist those Member States in the immense task of their reconstruction.
I conclude by referring to a view which I quoted from a leading national journal of a Member State some years ago. It said: "... the sad, even bitter, truth is that the United Nations is no longer in the mainstream of world politics". At the time I stated my opposition to that statement. Years later the United Nations has undeniably vindicated itself.
We owe it to present and future generations to establish a legacy of peace and security which can be realized only through an effective United Nations.
